This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal *1415Education, for the 1999-2000 reporting period.
On November 14, 2001, pursuant to Gov.Bar R. X(6)(B)(1), this court issued to the respondent an order to show cause why the recommended sanction should not be adopted by the court and an order so entered against the respondent. Pursuant to the order to show cause, respondent has tendered payment in the amount of the recommended sanction, in lieu of filing objections. Upon consideration thereof,
IT IS ORDERED by the court that the sanction of $[ ] is hereby imposed upon the respondent and payment of the sanction is acknowledged.
IT IS FURTHER ORDERED by the court that this Order shall not be considered a disciplinary order pursuant to Gov.Bar R. V or Gov.Bar R. X(6)(H).
IT IS FURTHER ORDERED by the court that the Clerk shall send this order by certified mail to the respondent at the business address registered with the Clerk under Gov.Bar R. VI; that, if this order is returned as undeliverable or unclaimed, the Clerk shall resend it by regular mail to the respondent at the residence address registered with the Clerk; and that service of this order in accordance with the foregoing shall be deemed effective service.
IT IS FURTHER ORDERED that, payment of the sanction notwithstanding, respondent shall comply with the requirements imposed by Gov.Bar R. X for the 1999-2000 reporting period. See CLE Reg. 503.4.
Attorney Name Registration Number Residence Residence Employer County State County Employer Sanction State Amount
Jennifer Monroe 0043071 CA $420.00
Bernadette Walsh 0055589 NJ $250.00
Lawrence E. Mack 0061407 NJ $150.00
Mary Kathleen O’Sullivan Farchione 0040499 Cuyahoga OH $340.00
0067916 Cuyahoga OH Mark Edward Moulton $370.00
0014565 Perry OH Thomas Albert Williams $60.00
AZ Wendy Noel Weigand 0062589 AZ $520.00
CA Gerald Walter Palmer 0020272 CA $220.00
CA David Alan Samuels 0021041 CA
CA David Leigh Wheeler 0066623 CA $155.00
OH James VanBergen 0033377 Cuyahoga CA $340.00
CT Peter John Muniz 0042050 CT $280.00
MD Angela Maria Moore 0063933 DC $170.00
DC Rajeev Kumar Malik 0069945 DC $100.00
FL Lee Tataru 0000016 FL $750.00
FL John Joseph Raymond 0002248 FL $610.00
FL Garry William O’Donnell 0032926 FL $460.00
FL Jeffrey David Swartz 0032976 FL $100.00
FL Ty Michael Votaw 0039044 FL $340.00
IN William Douglas Thorne ■ 0037416 IN $150.00
IN Daniel Charles McCarthy 0037441 IN $250.00
IN Christopher Lee Riegler 0061444 IN $100.00
IN Robert Earl Roberts 0069048 IN $350.00
KY Michael William Westling 0015161 KY $150.00
KY Richard Alan Schwartz 0018080 KY $100.00
KY Shawn Charles McCormick 0032149 KY $150.00
KY Kymberly Troup Wellons 0062366 KY $100.00
KY Gregg Edward Thornton 0064689 KY $150.00
KY Scott Philip Whonsetler 0065864 KY $90.00
MI Lawrence Gary Reinhold 0014882 MI $100.00
MI Lee Roulhac 0019452 MI $100.00
MI Tricia Ann Sherick 0068329 MI $460.00
MI David Marc Radner 0070293 MI $370.00
MI Timothy K. McConaghy 0071807 MI $205.00
NJ David William Mason 0055784 NJ $100.00
NV Andrew Stowell Wentworth 0002361 NV $190.00
NY Donald Jr. 0016232 NY $100.00
NY Edward 0037466 NY $100.00
NY Jonathan Otto Salkin 0065697 NY $170.00
*1416Registration Residence Residence Employer Employer Sanction Attorney Name Number County State County State Amount
Patricia Kay Smith 0006624 PA PA $250.00
Kenneth Bradley Mellor 0040794 PA PA $100.00
Bruce Gordon Sandmeyer 0040934 PA PA $750.00
Gordon Allan Senerius 0015282 SC SC $610.00
Frederick Julian Telecky Jr. 0031280 TX TX $150.00
Erin Louise Scally 0033547 VA VA $250.00
Thayne Tahlman Needles 0059747 VA VA $190.00
Chancellor Wayne Patterson 0062858 DC VA $700.00
Linda Diane Walton 0033963 WA WA $440.00
Reese Erik Solberg 0068790 WA WA $100.00
Robert Neal Pierce Jr. 0028379 WV WV $250.00
Christopher John McCarthy 0063727 WV WV $100.00
Daniel Paul Taylor 0068955 WV WV $100.00
Daniel T. Yon 0070719 WV WV $160.00
Kevin James Stotts 0069830 Allen OH Allen OH $250.00
John Gregory Maxa 0033131 Miami OH Auglaize OH $350.00
John Andrew Vavra 0024563 Belmont OH Belmont OH $100.00
Kenneth Michael Miller 0047157 Brown OH Brown OH $150.00
Theodore Repper Jr. 0031456 Butler OH Butler OH $250.00
Daniel Andrew Nastoff 0056263 Butler OH Butler OH $65.00
Monica Lynn Spohn 0066637 Butler OH Butler OH $440.00
Stephen Edward Schutte 0027162 Clark OH Clark OH $80.00
William Joseph Reynolds 0061242 Clermont OH Clermont OH $400.00
Daniel Fredric Roules 0037391 Cuyahoga OH $530.00
Joseph Raymond Stampfel 0002463 Cuyahoga OH Cuyahoga OH $150.00
John Allen Weedon 0002839 Cuyahoga OH Cuyahoga OH $100.00
Richard Michael Summers 0005284 Cuyahoga OH Cuyahoga OH $120.00
Gerald Lawrence Steltenkamp 0005559 Cuyahoga OH Cuyahoga OH $90.00
Michael Richard Perme 0005942 Cuyahoga OH Cuyahoga OH $150.00
Jerome Anthony Milano 0008204 Cuyahoga OH Cuyahoga OH $250.00
Charles Lindell Patton Jr. 0016678 Cuyahoga OH Cuyahoga OH $100.00
Dale Paul Zucker 0021727 Cuyahoga OH Cuyahoga OH $440.00
Ann McGowan Porath 0022244 Cuyahoga OH Cuyahoga OH $100.00
Teddy Sliwinski 0024901 Cuyahoga OH Cuyahoga OH $100.00
Carl Casper Monastra 0025029 Cuyahoga OH Cuyahoga OH $100.00
Shirley Strickland Saffold 0025319 Cuyahoga- OH Cuyahoga OH $100.00
Sidney Irving Picker Jr. 0028194 Cuyahoga OH Cuyahoga OH $100.00
James David Roseman 0029040 Cuyahoga OH Cuyahoga OH $100.00
Jane M. Picker 0031325 Cuyahoga OH Cuyahoga OH $100.00
Jaime Planes Serrat 0031660 Cuyahoga OH Cuyahoga OH $160.00
Dan Anthony Morell Jr. 0033676 Cuyahoga OH Cuyahoga OH $120.00
James Cornell Young 0034227 Cuyahoga OH Cuyahoga OH $250.00
Thomas Michael Wilson 0038933 Cuyahoga OH Cuyahoga OH $150.00
Csilla Emoke Smith 0039836 Cuyahoga OH Cuyahoga OH $150.00
Daniel Glenn Morris 0040449 Cuyahoga OH Cuyahoga OH $250.00
Jane Catherine Ockuly 0041936 Cuyahoga OH Cuyahoga OH $100.00
Ross Raymond Paul 0046824 Cuyahoga OH Cuyahoga OH $150.00
David Jacob Rzepka 0052154 Cuyahoga OH Cuyahoga OH $640.00
Scott Allen Williams 0052162 Cuyahoga OH Cuyahoga OH $250.00
Carl H. Young III 0052252 Cuyahoga OH Cuyahoga OH $100.00
Paul Smith 0056172 Cuyahoga OH Cuyahoga OH $150.00
Pauline Harriet Tarver 0058497 Cuyahoga OH Cuyahoga OH $250.00
Mary Elizabeth Sweeney 0059397 Cuyahoga OH Cuyahoga OH $60.00
Daniel Joseph Nealon 0063752 Cuyahoga OH Cuyahoga OH $350.00
Scott N. Opinear 0064027 Cuyahoga OH Cuyahoga OH $150.00
Andrea Sinclair Wilson 0068487 Cuyahoga OH Cuyahoga OH $150.00
Jeanne M. Rea 0070763 Cuyahoga OH Cuyahoga OH $460.00'
John E. Steiner, Jr. 0070796 Cuyahoga OH Cuyahoga OH $100.00
Michael Anthony Ross 0071545 Cuyahoga OH Cuyahoga OH $150.00
Nicholas Michael Moroz 0038156 Lake OH Cuyahoga OH $100.00
James Harry Schulz Jr. 0025303 Lorain OH Cuyahoga OH $215.00
Mark Charles Pirozzi 0005561 Summit OH Cuyahoga OH $65.00
Eric John Moesle 0063653 Fairfield OH Fairfield OH $55.00
Harold DeWolf Paddock III 0020414 Delaware OH Franklin OH $250.00
*1417Registration Residence Residence Employer Employer Attorney Name Number County State County State Sanction Amount
James Edwin Malek 0065365 Delaware OH Franklin OH $150.00
James Michael Wiles 0007441 Franklin OH Franklin OH $100.00
John Patrick Posani 0009252 Franklin OH Franklin OH $220.00
J. William Petro 0012336 Franklin OH Franklin OH $100.00
Randal D. Robinson 0013490 Franklin OH Franklin OH $150.00
Lewis Nathan Osterman III 0016184 Franklin OH Franklin OH $55.00
Mark Jeffrey Sheriff 0019273 Franklin OH Franklin OH $250.00
Carl Joseph Rechner Jr. 0021219 Franklin OH Franklin OH $680.00
Edward Dennis Muchnicki 0024734 Franklin OH Franklin OH $100.00
Grady Lee Pettigrew Jr. 0029175 Franklin OH Franklin OH $100.00
Howard Francis Wilson 0029310 Franklin OH Franklin OH $680.00
Cary Wesley Purcell 0030173 Franklin OH Franklin OH $250.00
Anthony Joseph Touschner 0031177 Franklin OH Franklin OH $150.00
Robert Johnson Grey Morton 0031394 Franklin OH Franklin OH $150.00
Michael Kevin Ording 0033200 Franklin OH Franklin OH $180.00
Dana Martin Peters 0034226 Franklin OH Franklin OH $150.00
William Wesley Spencer 0037305 Franklin OH Franklin OH $150.00
Harley Edwin Rouda Jr. 0037926 Franklin OH Franklin OH $165.00
Mathew Joseph Voltolini 0040695 Franklin OH Franklin OH $150.00
Carolyn D. Peterson 0054081- Franklin OH Franklin OH $250.00
Brian William Palmer 0058476 Franklin OH Franklin - OH $150.00
David Jerome Robinson 0059369 Franklin OH Franklin OH $150.00
Patrick Michael O’Neill 0062519 Franklin OH Franklin OH $150.00
Steven Eric Miller 0066489 Franklin OH Franklin OH $180.00
Jay Gregg Perez 0067619 Franklin OH Franklin OH $100.00
David Wayne Sáleme 0067765 Franklin OH Franklin OH $150.00
Alex Pomerants 0069003 Franklin OH Franklin OH $340.00
Geoffrey Strong Silver 0071526 Franklin OH Franklin OH $150.00
Thomas Wyatt Palmer 0072816 Franklin OH Franklin OH $150.00
Lewis Marshall Tingle 0033436 Guernsey OH Guernsey OH $550.00
Dwight David Myfelt 0064101 KY Hamilton OH $510.00
Matthew Joseph Morelli 0063738 Cuyahoga OH Hamilton OH $150.00
Douglas William Rennie 0001148 Hamilton OH Hamilton OH $100.00
Morton Isaac Rosenbaum 0008916 Hamilton OH Hamilton OH $100.00
Fredric Townsend Rekstis 0015173 Hamilton OH Hamilton OH $100.00
Marc David Mezibov 0019316 Hamilton OH Hamilton OH $100.00
David Eugene Stocker 0020476 Hamilton OH Hamilton OH $250.00
Frances Lynne Sheard 0030445 Hamilton OH Hamilton OH $215.00
David Edward Wilson 0031990 Hamilton OH Hamilton OH $100.00
David Woodward Pfeiffer 0032141 Hamilton OH Hamilton OH $150.00
Mark Gerard Stenger 0033624 Hamilton OH Hamilton OH $150.00
Thomas Robert Myers ' 0041111 Hamilton OH Hamilton OH $100.00
Jakki Lynn Haussler 0043674 Hamilton OH Hamilton OH $55.00
Russell John Mock 0066852 Hamilton OH Hamilton OH $150.00
Kelly Janeen Rice 0068900 Hamilton OH Hamilton ' OH $150.00
James Patrick Urling 0070567 Hamilton OH Hamilton OH $150.00
Jason Matthew Nelson 0071547 Hamilton OH Hamilton OH $150.00
Daniel Scott Zegarski 0065562 Warren OH Hamilton OH $250.00
Reese Mark Wineman 0032268 Huron OH Huron OH $720.00
David Cary Morrison 0018281 Licking OH Licking OH $60.00
Jerry Patrick Purcel 0031869 MI Lucas OH $100.00
Robert John Rogers 0019373 Geauga OH Lucas OH $150.00
Robert Evans Pollock 0015729 Lucas OH Lucas OH $215.00
Richard Frank Michalak 0020807 Lucas OH Lucas OH $100.00
Michael John Zychowicz 0029630 Lucas OH Lucas OH $100.00
Linda N. Mansour-Ismail 0033929 Lucas OH Lucas OH $250.00
David Louis Martin 0039953 Lucas OH Lucas OH $250.00
John Howard Shuba 0046784 Lucas OH Lucas OH $150.00
James Ian Rothschild 0061944 Lucas OH Lucas OH $150.00
Diana Rachelle Patton 0067580 Lucas OH Lucas OH $150.00
Mark John Sobanski 0022458 Wood ' OH Lucas OH $55.00
Dan Louis Rossi 0006062 Mahoning OH Mahoning OH $70.00
James Anthony Vitullo 0015388 Mahoning OH Mahoning OH $640.00
Robert Vaughan Spayd 0016528 Montgomery OH Montgomery OH $150.00
*1418Registration Residence Residence Employer Employer Sanction Attorney Name Number County State County State Amount
John Paul Rieser 0017850 Montgomery OH Montgomery OH $150.00
Dwight Allan Washington 0018776 Montgomery OH Montgomery OH $100.00
Thomas Michael Poulton 0025105 Montgomery OH Montgomery OH $190.00
Denise Ann Underwood • 0030611 Montgomery OH Montgomery OH $150.00
Derrick Anthony Strahorn 0034483 Montgomery OH Montgomery OH $100.00
Jaime Taronji Jr. 0037497 Montgomery OH Montgomery OH $150.00
Michael Cash Thompson 0041420 Montgomery OH Montgomery OH $100.00 Michael Todd Marsh 0059443 Montgomery OH Montgomery OH $150.00
Charles Wharton Sheer III 0059927 Montgomery OH Montgomery OH $150.00
Mark Edwin Snyder 0070127 Montgomery OH Montgomery OH $250.00
Douglas Michael Ventura 0029494 Warren OH Montgomery OH $150.00
David Alan Shough 0029678 Warren OH Montgomery OH $150.00
Stephen John Smith 0056191 Portage OH Portage OH $150.00
John Randolph Spon Jr. 0001805 Richland OH Richland OH $210.00
Jack David Young 0010374 Scioto OH Scioto OH $100.00
Mary Antoinette Wilson 0006219 Stark OH Stark OH $100.00
John Andrew Tscholl 0043205 Stark OH Stark OH $150.00
Sandra Jean Machan 0056034 Stark OH Stark OH $150.00
Peter Timothy Zackaroff 0008701 Summit OH Stark OH $750.00
Daniel James McGown 0017826 Medina OH Summit OH $720.00
Michael Leslie Robinson 0013028 Summit OH Summit OH $230.00
Henry Claude Young Jr. 0015701 Summit OH Summit OH $150.00
Shelley Marie McConnell 0067065 Summit OH Summit OH $250.00
Jon David Tucker 0068817 Summit OH ' Summit OH $220.00
Erie Ramsey Waite 0068087 Portage OH Trumbull OH $150.00
Christopher Philip Zuzolo 0061957 Trumbull OH Trumbull OH $270.00
Traci Timko Rose 0070138 Trumbull OH Trumbull OH $170.00
Edd Kenneth Wright 0018292 Tuscarawas OH Tuscarawas OH $150.00
Sharon Kay Robinson-Walls 0070539 Union OH Union OH $150.00